                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ANDREW JON HERMANN,                               CV 21-35-BLG-TJC

                    Plaintiff,
                                                  ORDER OF PARTIAL
vs.                                               DISMISSAL WITH
                                                  PREJUDICE
ANDREW SAUL, Commissioner of
Social Security,

                    Defendant.



      Pursuant to Plaintiff Andrew Jon Hermann’s notice of stipulation to

Defendant’s Motion to Dismiss in Part (Docs. 8, 9), as to his constitutional claim,

and good cause appearing,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (Doc. 8) is

GRANTED IN PART as to Plaintiff’s constitutional claim. (See Doc. 2 at ¶ 9.)

      DATED this 24th day of June, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
